                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NIKOLAY KAUTSMAN, et al.,                        CASE NO. C16-1940-JCC
10                          Plaintiffs,                MINUTE ORDER
11           v.

12    CARRINGTON MORTGAGE SERVICES,
      LLC, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ proposed case management schedule
19   (Dkt. No. 92). The parties are ORDERED to amend the proposed case management schedule to
20   include a plan for providing notice to the class. The amended proposed case management
21   schedule is due by April 2, 2019.
22          DATED this 26th day of March 2019.
23                                                       William M. McCool
                                                         Clerk of Court
24

25                                                       s/Tomas Hernandez
                                                         Deputy Clerk
26


     MINUTE ORDER
     C16-1940-JCC
     PAGE - 1
